DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on March 4, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 15 objected to because of the following informalities:
Examiner suggests revising “and before the determining a target LUN whose working state is an idle state” in lines 14-15 of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-10, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baryudin et al. (Pub. No. US 2015/0074328) in view of Darcy (Pub. No. US 2006/0047998) and Nowell et al. (U.S. Patent No. 9,600,205).

Claim 1:
Baryudin et al. a method for executing a hard disk operation command, wherein the hard disk comprises a controller to implement the method, the method comprising:  
receiving an operation command [figs. 1, 3; par. 0028 – “For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”];  
identifying a target logical unit (LUN), wherein the hard disk further comprises at least two flash memory chip groups, each flash memory chip group comprises at least one flash memory chip, each flash memory chip comprises a plurality of physical blocks, a flash memory chip in each flash memory chip group forms a logical unit (LUN), each flash memory chip belongs to one LUN [figs. 1, 3; par. 0019 – The storage device may include multiple LUNs. (“As shown in FIG. 1, media 110 might include one or more physical memories (e.g., non-volatile memories, NVMs), such as multiple flash chips, shown as flash Logical Units (LUNs) 111(1)-111(N). Each flash LUN 111(1)-111(N) might have an associated cache shown as LUN caches 113(1)-113(N).”)];
identifying a target physical block from the target LUN, wherein the target physical block is to be accessed when the operation command is executed [figs. 1, 3; pars. 0019, 0024, 0028 – The host access is translated to a physical location on the storage device. (“For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”)];  
However, Baryudin et al. do not specifically disclose:
storing the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [Baryudin et al. disclose that requests may be queued (par. 0035).];
In the same field of endeavor, Darcy discloses:
storing the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [par. 0328 – “In one embodiment, the LUN queues 2221 include a separate queue for each of the corresponding LUNs included in the physical store 2236, e.g., LUN 1 through LUN X.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baryudin et al. to include separate queues for each LUN, as taught by Darcy, in order to improve performance by providing dedicated queues for each LUN.

Baryudin et al. and Darcy disclose all the limitations above but do not specifically disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip in the target LUN is greater than the preset threshold, changing the working state of the target LUN to a non-idle state.
In the same field of endeavor, Nowell et al. disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)]
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip in the target LUN is greater than the preset threshold, changing the working state of the target LUN to a non-idle state [fig. 3; column 2, lines 31-54 – Commands are performed when the number of commands in the queue are above the threshold. (“When a depth of the internal command queue exceeds a predetermined threshold, one or more of the write commands in the internal command queue are performed.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baryudin et al. and Darcy to include selectively performing operations, as taught by Nowell et al., in order to conserve power.

Claim 2 (as applied to claim 1 above):
Nowell et al. disclose wherein each physical block in each flash memory chip group forms a logical block, each physical block belongs to one logical block, the operation command comprises an input/output (I/O) write command, a garbage collection write command, or a garbage collection read command, and before the determining a target LUN whose working state is an idle state, the method further comprises [As shown above, Baryudin et al. disclose the physical structure of the device.]: 
determining a target logical block, wherein an operation state of the target logical block is an idle state, and when the target logical block is in the idle state, a processing waiting queue respectively corresponding to a flash memory chip to which each physical block in the target logical block belongs does not comprise another operation command that needs to be executed when any physical block in the target logical block is accessed, and the target LUN comprises a flash memory chip to which each physical block in the target logical block belongs [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)]. 
 
Claim 3 (as applied to claim 2 above):
Baryudin et al. disclose:
wherein when the operation command is the I/O write command or the garbage collection write command, the target physical block in the target LUN is a new block [par. 0005 – Data can only be written to a new block. (“However, each page might generally be written only once since a NAND device requires that a block of data be erased before new data is written to the block.”)]. 

Claim 5 (as applied to claim 1 above):
Nowell et al. disclose, wherein the method further comprises: 
executing the operation command and changing the operation state of the target logical block to the non-idle state when the preset threshold is zero [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold and operations are performed until the number of commands in the queue fall below the threshold and then the device is returned to the idle state. Nowell et al. do not specifically disclose that the threshold is zero. Examiner submits that one of ordinary skill in the art would appreciate that the thresholds could be set to zero.]. 

Claim 6 (as applied to claim 1 above):
Nowell et al. disclose, 
wherein when the preset threshold is zero, the method further comprises: after the operation command is executed, changing the operation state of the target logical block to the idle state [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold and operations are performed until the number of commands in the queue fall below the threshold and then the device is returned to the idle state. Nowell et al. do not specifically disclose that the threshold is zero. Examiner submits that one of ordinary skill in the art would appreciate that the thresholds could be set to zero.].

Claim 8:
Baryudin et al. disclose a hard disk, comprising: 
one or more processors [fig. 1; pars. 00419-0020];  and 
a memory [fig. 1; pars. 00419-0020];  
wherein the memory is configured to store computer program code, the computer program code comprises an instruction, and the one or more processors is configured to execute the instruction to: 
receive an operation command [figs. 1, 3; par. 0028 – “For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”];  
identify a target logical unit (LUN), wherein the hard disk further comprises at least two flash memory chip groups, each flash memory chip group comprises at least one flash memory chip, each flash memory chip comprises a plurality of physical blocks, a flash memory chip in each flash memory chip group forms a logical unit (LUN),each flash memory chip belongs to one LUN [figs. 1, 3; par. 0019 – The storage device may include multiple LUNs. (“As shown in FIG. 1, media 110 might include one or more physical memories (e.g., non-volatile memories, NVMs), such as multiple flash chips, shown as flash Logical Units (LUNs) 111(1)-111(N). Each flash LUN 111(1)-111(N) might have an associated cache shown as LUN caches 113(1)-113(N).”)];  
identify a target physical block from the target LUN, wherein the target physical block is to be accessed when the operation command is executed [figs. 1, 3; pars. 0019, 0024, 0028 – The host access is translated to a physical location on the storage device. (“For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”)];  
However, Baryudin et al. do not specifically disclose:
store the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [Baryudin et al. disclose that requests may be queued (par. 0035).]; 
In the same field of endeavor, Darcy discloses:
store the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [par. 0328 – “In one embodiment, the LUN queues 2221 include a separate queue for each of the corresponding LUNs included in the physical store 2236, e.g., LUN 1 through LUN X.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baryudin et al. to include separate queues for each LUN, as taught by Darcy, in order to improve performance by providing dedicated queues for each LUN.

Baryudin et al. and Darcy disclose all the limitations above but do not specifically disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold;
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip 
In the same field of endeavor, Nowell et al. disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)];
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip in the target LUN is greater than the preset threshold, change the working state of the target LUN to a non-idle state [fig. 3; column 2, lines 31-54 – Commands are performed when the number of commands in the queue are above the threshold. (“When a depth of the internal command queue exceeds a predetermined threshold, one or more of the write commands in the internal command queue are performed.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baryudin et al. 

Claim 9 (as applied to claim 8 above):
Nowell et al. disclose wherein each physical block in each flash memory chip group forms a logical block, physical blocks that are in a same flash memory chip and that are in different logical blocks are different, the operation command comprises an I/O write command, a garbage collection write command, or a garbage collection read command, and before the determining the target LUN whose working state is the idle state; wherein the processor is further configured to [As shown above, Baryudin et al. disclose the physical structure of the device.]: 
determine a target logical block, wherein an operation state of the target logical block is an idle state, and when the target logical block is in the idle state, a processing waiting queue respectively corresponding to a flash memory chip to which each physical block in the target logical block belongs does not comprise another operation command that needs to be executed when any physical block in the target logical block is accessed, and the target LUN comprises a flash memory chip to which each physical block in the target logical block belongs [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)]. 

Claim 10 (as applied to claim 9 above):
Baryudin et al. disclose:
wherein when the operation command is the I/O write command or the garbage collection write command, the target physical block in the target LUN is a new block [par. 0005 – Data can only be written to a new block. (“However, each page might generally be written only once since a NAND device requires that a block of data be erased before new data is written to the block.”)]. 
 
Claim 12 (as applied to claim 9 above):
Nowell et al. disclose the processor is further configured to: 
execute the operation command and changing the operation state of the target logical block to a non-idle state, when the preset threshold is zero [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold and operations are performed until the number of commands in the queue fall below the threshold and then the device is returned to the idle state. Nowell et al. do not specifically disclose that the threshold is zero. Examiner submits that one of ordinary skill in the art would appreciate that the thresholds could be set to zero.]. 

Claim 14:

receiving an operation command [figs. 1, 3; par. 0028 – “For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”];  
identifying a target logical unit (LUN), wherein the hard disk further comprises at least two flash memory chip groups, each flash memory chip group comprises at least one flash memory chip, each flash memory chip comprises a plurality of physical blocks, a flash memory chip in each flash memory chip group forms a logical unit (LUN), each flash memory chip belongs to one LUN [figs. 1, 3; par. 0019 – The storage device may include multiple LUNs. (“As shown in FIG. 1, media 110 might include one or more physical memories (e.g., non-volatile memories, NVMs), such as multiple flash chips, shown as flash Logical Units (LUNs) 111(1)-111(N). Each flash LUN 111(1)-111(N) might have an associated cache shown as LUN caches 113(1)-113(N).”)];  
identifying a target physical block from the target LUN, wherein the target physical block is to be accessed when the operation command is executed [figs. 1, 3; pars. 0019, 0024, 0028 – The host access is translated to a physical location on the storage device. (“For example, as shown in FIG. 3, translator 304 receives an LBA (LBA 302) corresponding to a host operation (e.g., a request from host 180 to read or write to the corresponding LBA on media 110.”)];  
However, Baryudin et al. do not specifically disclose:
storing the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [Baryudin et al. disclose that requests may be queued (par. 0035).];
In the same field of endeavor, Darcy discloses:
storing the operation command in a processing waiting queue corresponding to a flash memory chip to which the target physical block belongs [par. 0328 – “In one embodiment, the LUN queues 2221 include a separate queue for each of the corresponding LUNs included in the physical store 2236, e.g., LUN 1 through LUN X.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baryudin et al. to include separate queues for each LUN, as taught by Darcy, in order to improve performance by providing dedicated queues for each LUN.

Baryudin et al. and Darcy disclose all the limitations above but do not specifically disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold;
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip in the target LUN is greater than the preset threshold, changing the working state of the target LUN to a non-idle state. 
 In the same field of endeavor, Nowell et al. disclose:
wherein a working state of the target LUN is an idle state, and when the target LUN is in the idle state, a quantity of operation commands that wait to be processed in a processing waiting queue respectively corresponding to each flash memory chip in the target LUN is less than or equal to a preset threshold [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)];
when the quantity of operation commands that wait to be processed in the processing waiting queue respectively corresponding to each flash memory chip in the target LUN is greater than the preset threshold, changing the working state of the target LUN to a non-idle state [fig. 3; column 2, lines 31-54 – Commands are performed when the number of commands in the queue are above the threshold. (“When a depth of the internal command queue exceeds a predetermined threshold, one or more of the write commands in the internal command queue are performed.”)].


Claim 15 (as applied to claim 14 above):
Nowell et al. disclose wherein when the computer executing the instructions cause the computer to carry out the steps of: 
determining a target logical block, wherein an operation state of the target logical block is an idle state, and when the target logical block is in the idle state, a processing waiting queue respectively corresponding to a flash memory chip to which each physical block in the target logical block belongs does not comprise another operation command that needs to be executed when any physical block in the target logical block is accessed, and the target LUN comprises a flash memory chip to which each physical block in the target logical block belongs [fig. 3; column 2, lines 31-54 – The device stays in an idle state until the number of commands in the queue is above the threshold. (“However, if the internal command queue depth does not exceed the predetermined command queue depth threshold, the storage commands are not performed.”)];  
wherein each physical block in each flash memory chip group forms a logical block, each physical block belongs to one logical block, the operation command comprises an I/O write command, a garbage collection write command, or a garbage collection read command, and before the determining a target LUN [Baryudin et al.  – figs. 1-3; pars. 0005, 0019, 0024, 0028 – Flash chips containing a number of blocks form LUNs and correspond to logical blocks.]. 
 
Claim 16 (as applied to claim 15 above):
Baryudin et al. disclose, 
wherein when the operation command is the I/O write command or the garbage collection write command, the target physical block in the target LUN is a new block [par. 0005 – Data can only be written to a new block. (“However, each page might generally be written only once since a NAND device requires that a block of data be erased before new data is written to the block.”)]. 

Claim 18 (as applied to claim 14 above):Nowell et al disclose, wherein the computer executing the instructions causes the computer to further carry out the steps of: 
executing the operation command and changing the operation state of the target logical block to the non-idle state when the preset threshold is zero [par. 0005 – Data can only be written to a new block. (“However, each page might generally be written only once since a NAND device requires that a block of data be erased before new data is written to the block.”)].

Claims 4, 7, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baryudin et al. (Pub. No. US 2015/0074328) in view of Darcy (Pub. No. US 2006/0047998) and Nowell et al. (U.S. Patent No. 9,600,205) as applied to claim 2, 8, and 14 above, respectively, and further in view of Jayaraman et al. (Pub. No. US 2016/0162215).

Claims 4, 11, and 17 (as applied to claims 2, 8, and 14 above, respectively):
Baryudin et al., Darcy, and Nowell et al. disclose all the limitations above but do not specifically disclose, wherein the operation command comprises the I/O write command, the garbage collection write command, or the garbage collection read command, and the determining the target LUN comprises: 
querying a LUN state table to determining the target LUN that has a working state parameter whose value indicates the idle state, wherein the LUN state table comprises a working state parameter of each LUN in the hard disk, and the working state parameter of the LUN is used to indicate a working state of the LUN [Nowell et al. disclose memory locations having a status according to the number of queued operations but do not specifically disclose storing the status information in a table.]. 
In the same field of endeavor, Jayaraman et al. disclose:
querying a LUN state table to determining the target LUN that has a working state parameter whose value indicates the idle state, wherein the LUN state table comprises a working state parameter of each LUN in the hard disk, and the working state parameter of the LUN is used to indicate a working state of the LUN [par. 0089 – “For example, the processor may execute instructions to access a parameter data structure that includes operation parameters, to retrieve a time period parameter of the first set of operations from the parameter data structure, to access a die tracking table, to identify an entry of the die tracking table having a status of idle during a time period corresponding to the time period parameter.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baryudin et al., Darcy, and Nowell et al. to include a status table, as taught by Jayaraman et al., in order to provide a means for storing the status of storage locations in the memory.

Claim 7, 13 (as applied to claim 4, 11 above, respectively):
Jayaraman et al. disclose, the method further comprises: 
when operation states of all logical blocks in the target LUN are the idle state, changing a value of the working state parameter of the target LUN to the value that indicates the idle state [par. 0089 – The state is set to idle. (“For example, the processor may execute instructions to access a parameter data structure that includes operation parameters, to retrieve a time period parameter of the first set of operations from the parameter data structure, to access a die tracking table, to identify an entry of the die tracking table having a status of idle during a time period corresponding to the time period parameter.”)].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



31 July 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139